Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-8 and 10-19 are pending. Claims 1, 13, and 14 are the independent claims. Claims 1-2 and 13-14 have been amended. Claim 9 has been cancelled. Claim 19 is new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 06/28/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 06/28/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 9 has been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1-8 and 10-18 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Objections
Claims 1 and 13-14 are objected to because of the following informalities:
Claim 1 recites “wherein: the step of ascertaining the at least two vehicle - setpoint trajectories and the step of assessing the at least two ascertained vehicle-setpoint out according to a coupled sequence”.
Claims 13 and 14 contain similarly recited limitations and are object to under the same rationale.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first calculation for a first time is performed of the at least one adjustable vehicle parameter, a result of the first calculation is assessed during the assessing, and depending on the assessing of the result of the first calculation, a second calculation for a second time longer than the first time is performed of the at least one adjustable vehicle parameter”. It is indefinite as to the metes and bounds of this limitation. Specifically, the last limitation recites that the second time is “longer” than the first time. The “first time” and “second time” appear to be individual points in time, but a point in time does not have length and therefore it is indefinite as to how the second time would be “longer than” the first time. It would make sense if the term “time” in “first time” and “second time” is actually referring to time periods, which have length, but this does not appear to be the case. For the purpose of examination, the limitation will be interpreted as “a first calculation for a first time is performed of the at least one adjustable vehicle parameter, a result of the first calculation is assessed during the assessing, and depending on the assessing of the result of the first calculation, a second calculation for a later 
Claims 13 and 14 contain similarly recited limitations and are rejected under the same rationale.
	Claims 2-8, 10-12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
Claims 1-8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2019/0118831 A1) in view of Kobilarov et al. (US 10,133,275 B1) and Aso et al. (US 2009/0024357 A1).
Regarding claim 1, Mimura discloses a method for operating a vehicle, comprising: reading in at least one adjustable vehicle parameter (Mimura ¶52 and 65-81); reading in vehicle environment data corresponding to vehicle-camera data (Mimura ¶43-47); detecting at least one object in an environment of the vehicle with the aid of the read in vehicle-camera data (Mimura ¶109); ascertaining at least two vehicle-setpoint trajectories, taking into account the at least one adjustable vehicle parameter of the vehicle in each case (Mimura ¶92 and 110-122); assessing the at least two ascertained vehicle-setpoint trajectories as a function of the at least one detected object (Mimura ¶92 and 110-122); selecting a vehicle-setpoint trajectory as a function of the assessing (Mimura ¶92 and 123); and controlling at least one adjustable vehicle parameter as a function of the selected vehicle- setpoint trajectory (Mimura ¶132).
Mimura does not explicitly state reading in at least one fixed vehicle parameter and ascertaining at least two vehicle-setpoint trajectories, taking into account the at least one fixed vehicle parameter of the vehicle in each case.

While Mimura discloses wherein: the step of ascertaining the at least two vehicle - setpoint trajectories and the step of assessing the at least two ascertained vehicle-setpoint trajectories are carried according to a coupled sequence (Mimura ¶92 and 113), it does not explicitly state wherein: the step of ascertaining the at least two vehicle - setpoint trajectories and the step of assessing the at least two ascertained vehicle-setpoint trajectories are carried according to a coupled sequence, given the further limitations that in the coupled sequence: a first calculation for a first time is performed of the at least one adjustable vehicle parameter, a result of the first calculation is assessed during the assessing, and depending on the assessing of the result of the first calculation, a second calculation for a second time longer than the first time is performed of the at least one adjustable vehicle parameter.
Aso teaches wherein: the step of ascertaining the at least two vehicle - setpoint trajectories and the step of assessing the at least two ascertained vehicle-setpoint trajectories are carried according to a coupled sequence, and in the coupled sequence: a first calculation for a first time is performed of the at 
Regarding claim 2, Mimura discloses wherein the adjustable vehicle parameter of the vehicle taken into account in the ascertaining of the at least two vehicle-setpoint trajectories is an adjustable steering angle of the vehicle (Mimura ¶52, 55, and 77-81).
Regarding claim 3, Mimura discloses wherein for the ascertaining of each of the at least two vehicle-setpoint trajectories, the adjustable steering angle of the vehicle is calculated with the aid of a B-spline as a function of time (Mimura ¶115-122).
Regarding claim 4, Mimura discloses wherein the adjustable vehicle parameter of the vehicle taken into account in the ascertaining of the at least two vehicle-setpoint trajectories is an adjustable speed of the vehicle (Mimura ¶52, 55, and 65-76).

Regarding claim 6, Mimura discloses wherein the assessing of the at least two ascertained vehicle-setpoint trajectories is performed as a function of a predefined assessment measure (Mimura ¶110-123).
Regarding claim 7, Mimura does not explicitly state wherein the assessing of the at least two ascertained vehicle-setpoint trajectories takes place with the aid of a neural network.  
However, Kobilarov teaches wherein the assessing of the at least two ascertained vehicle-setpoint trajectories takes place with the aid of a neural network (Kobilarov abstract, column 1 line 58 through column 2 line 52, column 20 lines 18-34, and column 20 line 66 through column 21 line 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the trajectory calculating method, as described by Mimura, to use the aid of a neural network, as taught by Kobilarov, because employing these techniques can improve computer performance requiring less memory, as well as having a decreased processing requirement, thus enabling such a system to be employed in real world autonomous vehicle safety systems having to make critical safety decisions in short amounts of time with limited amounts of processing power and memory space (Kobilarov column 1 line 58 through column 2 line 26). Neural networks are commonly used to improve an image analysis system’s ability to more efficiently identify objects in an image.
Regarding claim 8, Mimura does not explicitly state wherein the neural network is a convolutional neural network.
However, Kobilarov teaches wherein the neural network is a convolutional neural network (Kobilarov column 20 line 66 through column 21 line 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the trajectory 
Regarding claim 10, Mimura discloses wherein in the step of controlling the adjustable vehicle parameter as a function of the selected vehicle-setpoint trajectory, the adjustable vehicle parameter is at least one of an adjustable steering angle of the vehicle and an adjustable speed of vehicle (Mimura ¶55, 65-88, 97, 99-102, and 132).  
Regarding claim 11, Mimura discloses further comprising: ascertaining a driving corridor as a function of the selected vehicle-setpoint trajectory (Mimura ¶113-123); and in the step of controlling the adjustable vehicle parameter, the adjustable vehicle parameter is an adjustable steering-wheel torque that is controlled in such a way that the vehicle moves along the ascertained driving corridor (Mimura ¶55, 77-81, 97, 99-102, and 132).
Regarding claim 12, Mimura discloses further comprising: reading in additional informational data and taking into account at least one of the additional items of informational data in at least one of the following: in the detecting of the at least one object in the environment of the vehicle, in the ascertaining of the at least two vehicle-setpoint trajectories, and in the assessing of the at least two ascertained vehicle-setpoint trajectories (Mimura ¶43-52, 109, and 123).
With respect to claim 13: all limitations have been examined with respect to the method in claim 1. The method taught/disclosed in claim 1 can clearly be performed by executing the code 
With respect to claim 14: all limitations have been examined with respect to the method in claim 1. The device taught/disclosed in claim 14 is clearly directed to performing the method of claim 1. Therefore claim 14 is rejected under the same rationale. Mimura also discloses a device for performed the method (Mimura ¶6).
Regarding claim 16, Mimura discloses wherein the assessing is performed as a function of an assessment measure that includes a cost function (Mimura ¶123).
Regarding claim 17, Mimura discloses wherein the assessing is performed as a function of a quality measure (Mimura ¶123).
Regarding claim 18, Mimura does not explicitly state wherein the at least one fixed vehicle parameter includes at least one of a wheel base, a length, a width, a maximum speed, and a maximum steering angle of the vehicle.
However, Kobilarov teaches wherein the at least one fixed vehicle parameter includes at least one of a wheel base, a length, a width, a maximum speed, and a maximum steering angle of the vehicle (Kobilarov column 30 lines 30-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the trajectory calculating method, as described by Mimura, to take into account fixed vehicle parameters, as taught by Kobilarov, because constraining the possible trajectories in this manner eliminates many trajectories that are unusable. By taking into account constraints on steering angles the method will only ascertain trajectories the vehicle is capable of making within its steering capabilities. The limitations taught by Kobilarov create a more robust method by optimizing it to only produce trajectories for selection that the vehicle is capable of utilizing.

However, Kobilarov teaches wherein the vehicle-camera data is the only vehicle environment data (Kobilarov column 8 line 42 through column 9 line 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the trajectory calculating method, as described by Mimura, to use only camera data, as taught by Kobilarov, because it provides for a more robust method and reduces cost. By only necessitating the use of a camera sensor, the method can operate in situations where there is only camera data available, which is useful and practical since many current cars do not have lidar or radar equipped. Also it avoids the extra cost of prohibitively expensive sensors, such as lidar.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2019/0118831 A1) in view of Kobilarov et al. (US 10,133,275 B1) and Aso et al. (US 2009/0024357 A1) and further in view of Mahabadi et al. (US 2018/0356819 A1).
Regarding claim 15, Mimura does not explicitly state wherein the ascertaining is performed based on a non-holonomic vehicle model.
However, Mahabadi teaches wherein the ascertaining is performed based on a non-holonomic vehicle model (Mahabadi ¶161). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the trajectory calculating method, as described by Mimura, to use a non-holonomic vehicle model, as taught by Mahabadi, because practically-used vehicles in the real world are definitively non-holonomic systems. A vehicle that starts in a specific position, let’s say parked in its driveway, can go for a drive, return to the exact same position in the driveway, and not be in the exact same state as it was before the drive, despite being in the exact same position. For example, each or any of the wheels could be rotated to different positions relative to their state when the vehicle left, depending on how many rotations occurred during the drive.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 14, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669